UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

JUDY GORDON                                     )
                                                )
                   J>l;~illtiff,                )
                                                )
            v.                                  )    Civil C;~se No. 12-00671 (RJL)
                                                )
UNITED STATES CAJ>ITOL J>OLICE,                 )
                                                )
                   Defe11d;t11t.                )

                                                   ~
                                          ORDER
                                   February 1!;_, 2013 [# 3]

      For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

      ORDERED that defendant United States Capitol Police's Motion to Dismiss[# 3]

is GRANTED; it is further

      ORDERED that plaintiff's complaint is DISMISSED.

      SO ORDERED.




                                                    United States District Judge




                                              10